Citation Nr: 1755226	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches to include as secondary to a TBI.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1963, October 1964 to April 1965, and May 1965 to September 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the evidence of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence currently of record, the Board finds that it is necessary to obtain another VA examination to further evaluate the Veteran's claims in the context of his lay statements and new evidence.  In June 2012, the Veteran was afforded a VA examination for the purpose of assessing his claims for service connection for a TBI and headaches.  The examiner noted the Veteran's reports of being exposed to explosions during his service in Vietnam to include an incident in March 1966.  The examiner also noted the Veteran was treated for a head injury in service, which was reported to have been caused by an assault in August 1968.  However, the examiner indicated that the Veteran did not have a TBI or residuals thereof noting that the Veteran's headaches were infrequent and that he did not receive significant treatment until years after the alleged blast exposure.  

While the examiner noted the Veteran's report of an assault during service, the examiner did not adequately explain why the treatment for an assault and subsequent reports of headaches were not sufficient evidence to establish that the Veteran at least as likely as not experienced a TBI and residuals thereof.  Moreover, since the June 2012 examination, the Board received additional lay statements from the Veteran and additional medical evidence, which require further evaluation.  In particular, the Veteran explained that while he had symptoms since 1966, he sought treatment in 1968 because the symptoms worsened.  See, e.g. August 2013 Notice of Disagreement.  The Veteran reported continued memory loss and headaches.  Additional treatment records show neurological symptoms were treated with gabapentin, which was not considered by the June 2012 examiner.  See September 2015 letter from the Veteran's representative with attached records.  The Veteran was diagnosed with Parkinson's disease in February 2016, and the Veteran is currently service connected for the condition.  The Board finds that further evaluation is needed to better address the Veteran's lay statements in the context of the expanded record and determine if the Veteran experienced symptoms attributable to a TBI sustained in service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request that they identify any outstanding relevant private or VA records.  The AOJ should make reasonable attempts to assist the Veteran in obtaining such records.  Obtain all relevant VA treatment records since they were last associated with the claims file.

2. After associating any relevant outstanding records with the claims file, the AOJ should afford the Veteran another examination for TBI residuals including headaches.  The AOJ should provide the examiner with a copy of the Veteran's claims file to include this remand order.  The VA examiner is asked to follow the following directives:

a. Please review the Veteran's claims file in its entirety and perform an examination of the Veteran to assess relevant symptoms of a TBI and residuals thereof to include headaches.  In particular, please consider (1) the Veteran's reports that he was exposed to multiple blasts during his service in Vietnam and experienced symptoms including headaches and memory loss since a blast exposure in March 1966, (2) the Veteran's reports that he was assaulted during service including an August 1968 service treatment record for a head injury allegedly caused by a NCO, and (3) treatment records showing that the Veteran received treatment for headaches during and after service. 

b. Please opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran experiences symptoms resulting from a TBI that occurred during service.  Please explain why or why not.  

c. Please opine whether it is at least as likely as not that the Veteran experiences headaches that are etiologically related to the headaches he reported during his service.  Please explain why or why not.  

d. Please opine whether it is at least as likely as not that the Veteran experiences headaches caused by one of the Veteran's service-connected disabilities to include Parkinson's disease, posttraumatic stress disorder (PTSD), and tinnitus.  Please explain why or why not.  
e. Please opine whether it is at least as likely as not that the Veteran's headaches were permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected Parkinson's disease, PTSD, and tinnitus.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3. After completing the above actions and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






	(CONTINUED ON NEXT PAGE)







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

